The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-11, 13-18, are pending in this application.
Claims 2, 12, 19, are deleted.
Restriction
The election without traverse of group I, claims 1, 3-11, 13-18, in the Paper filed 8/24/22 is hereby acknowledged.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-11, 13-18, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) fall within at least one of the four categories of patent eligible subject matter: a process, MPEP 2106.03.
Steps (a)-(f), claim 1; amplified and sequenced, claim 5; and sent, claim 10; tell a POSA to perform each step using any means/process. 
Evaluating/evaluate, claim 1, step (g) and claim 4; detection system, claim 10 and or calculate, claims 14-16, is directed to judicial exception: evaluating/calculating the subject’s genetic condition prodromal (between early stage and full development) of solid tumor, determined on the basis of threshold value of genetic instability index of the subject. However, the step is deemed a mental process. Detection system is also deemed a mental process.  Gottschalk v. Benson, 409 U.S. 63, 175 U.S.P.Q. 673 (1972). MPEP 2106.04(a)(2)(III). 
In claims 3-4, embodiment of step (g) is claimed: definition of genetic instability index. Claims 5-9, 11, 17-18, are embodiments of biological samples: liquid biopsy, e.g. urine, spinal fluid. In claims 16-17, additional DNA is evaluated by repeating the cycles and the DNA is isolated and sequenced. In claim 15, embodiment of step (g) is claimed: set of genes are analyzed following increased value of instability index with respect to values from previous cycles.
Do the claims integrate the judicial exception into a practical application? A proper practical application is “applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, MPEP 2106.04(d)(2).  In the instant, there is no treatment of the subject.  Therefore, the claims fail to disclose a proper practical application.
Looking at the claims as a whole, do they “amount to significantly more than routine and conventional steps”? 
The claims as a whole take precedence in clinical chemistry profiles, such as panel 12 or panel 24, wherein blood analytes are determined, sub-groups of the analytes are compared to reference values to diagnose specific body organs, e.g. kidney or hepatic function. 
In the instant, the claims recite naturally occurring correlations: the relationship between expression of DNA mutations and the likelihood that the subject is between early stage and full development (prodromal) of solid tumor. Taking, verifying, amplifying, sequencing, isolating, identifying, selecting mutated genes, recording, updating, and evaluating are conventional steps.  The steps tell one of ordinary skill in the art to perform each process, through any known means or applicable procedures, e.g. US 2013/0143747,  Leticia et al., Mol. Onc. (2016), 10, pp. 464-474, PCR, immunochemistry, flow cytometry, sequencing, etc. Because methods for making such determinations were well known in the art, the steps simply tell doctors to engage in well-understood, routine, conventional activity previously engaged in by scientists in the field. Such activity is normally not sufficient to transform an unpatentable law of nature or natural phenomena into a patent-eligible application of such a law. Mayo, 566 US 66; USPQ2d 1961, (2012), citing Parker v. Flook, 437 US 584 (1978).  
Evaluating/evaluate, claim 1, step (g) and claim 4; and calculate, claims 14-16, are directed to judicial exceptions: evaluating/calculating the subject’s genetic condition prodromal (between early stage and full development) of the onset of solid tumor on the basis of threshold value of genetic instability index of the subject. Evaluating and calculating are conventional steps or mental exercise. Therefore, the combination of the steps adds nothing to the laws of nature or natural phenomena that is not already present when the steps are considered separately. Mayo, supra. 
Simply appending conventional steps, specified at a high level of generality, [***326]to laws of nature or natural phenomena, cannot make those laws or phenomena, patentable. Mayo, supra. Bilski v. Kappos, 561 US 593; USPQ2d 1001 (2010). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1, 3-11, 13-18, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with errors.  Applicant fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Appropriate corrections are required.
The claims are drawn to all the steps of taking, verifying, amplifying, sequencing, isolating, identifying, selecting mutated genes, recording, updating, and evaluating, known today and those that may be discovered in the future. Hence, the claims are indefinite. Taking, verifying, amplifying, sequencing, isolating, identifying, selecting mutated genes, recording, updating, and evaluating are process steps, and must be novel and non-obvious under the US patent practice. Applicant must add novel and non-obvious steps to the claims. However, such may raise the issue of new matter rejection. 
In claim 1, lines 3-5, “evaluation cycle for the evaluation of a genetic stability or instability condition and at least one repetition of such evaluation cycle, repeating cycles periodically performed on the subject, with each cycle comprising” is confusing and not clear. Therefore, claims 1, 3-11, 13-18, are indefinite. Appropriate corrections are required.
Claim 16, line 2 and claims 17-18, line 1, cite “germ DNA”, which is subject to more than one interpretation: wheat germ DNA or (egg and sperm) germ DNA. The term is not defined in the specification on first occurrence. Therefore, claims 16-18, are indefinite. Appropriate corrections are required.
Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-11, 13-18, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gutin et al., US 2013/0143747 A1, alone or in view of Leticia et al., Mol. Onc. (2016), Vol. 10, pages 464-474 (available on line December, 2015). 
Applicant claims a method of identifying prodromal (between early stage and full development) of solid tumor by isolating DNA in a biological sample, amplifying and sequencing thereof. Verifying the presence of mutations in a predetermined set of genes associated with early onset of tumor. Recording the frequency of detected mutations, recording the mutations, updating a genetic stability index based on the frequency of the mutations and evaluating the onset of solid tumor on the basis of the threshold value of the genetic instability index of the subject. The predetermined genes and selected mutations may relate to a particular type of tumor and may be selected in view of anamnesis (account of medical history: diagnosis) of the subject.  The steps are optionally repeated.
In preferred embodiments, the sample is a liquid biopsy (claims 5-9, 11, 17-18), e.g. urine or spinal fluid (claim 7) containing circulating free DNA (cfDNA) and or circulating tumor DNA (ctDNA).  In claims 3-4, embodiment of step (g) is claimed: definition of genetic instability index. In claims 16-17, additional DNA is evaluated by repeating the cycles and the DNA is isolated and sequenced. In claim 15, embodiment of step (g) is claimed: set of genes are analyzed following increased value of instability index with respect to values from previous cycles.
Determination of the scope and content of the prior art (MPEP 2141.01 
Gutin et al., identifies subjects with the likelihood of having cancer by isolating, amplifying, analyzing and sequencing a panel of genes from a body fluid sample, e.g. blood, plasma, serum or urine. The panel consists a plurality of 5 to 5000 genes. The prior art discloses applicable procedures at [0064]-[0066] and the mutations in table 1, [0069]-[0073].  The prior art discloses identification of cancer is based on index values of the subject and discloses how to calculate it at [0090]-[0096]. The prior art uses mathematical equations, [0031]-[0056] to analyze the results. The steps are optionally repeated.  
Since the samples are body fluids, they must necessarily contain circulating free DNA (cfDNA) and or circulating tumor DNA (ctDNA).  Also, body fluid embraces spinal fluid.
The method can identify fragment DNA, [0064] and is useful for early detection of cancer [0045], or the risk of developing cancer, [0074].  It is particularly suited for determining tumor (type) origin, [0070]. It detects more than 95% of cancers and several cancer types are accurately classified, [0026]. Skilled artisans can optimize the procedure to suite their special needs, [0032].  See also the entire document.  
Leticia et al., teach diagnosis of cancer in human using liquid biopsy. Body fluids, such as, plasma and serum comprise cfDNA and ctDNA. The fluids constitute non-invasive sources of materials useful for identification of genomic make-up of tumors.  It is applicable for detecting early and late stage tumors. The prior art discloses applicable procedures in table 1.  See the entire document, particularly introduction, sections 2 to 3.4.1, figures 1-2, etc. 
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and Gutin et al., and Leticia et al., is that applicant’s invention is a selective combination of the teachings by the prior arts. 
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from the teachings by the prior arts, well-known knowledge of conventional techniques of using genes to predict risk of tumor in subjects. The motivation is also from the problem applicant wanted to solve: applicant wanted to avoid the prior arts.
 The method by Gutin et al., is useful for early detection of cancer or the risk of developing cancer. It is particularly suited for determining tumor (type) origin. It detects more than 95% of cancers and several cancer types are accurately classified. Skilled artisans can optimize the procedure to suite their special needs. Since the samples are body fluids, they must necessarily contain circulating free DNA (cfDNA) and or circulating tumor DNA (ctDNA).  Also, body fluid embraces spinal fluid.
Leticia et al., teaches diagnosing cancer in human body fluids (liquid biopsy). Leticia et al., teaches body fluids, such as, plasma and serum comprise cfDNA and ctDNA. The fluids constitute non-invasive sources of materials useful for identification of genomic make-up of tumors.  It is applicable for detecting early and late stage tumors. The prior art discloses applicable procedures in table 1.  
Having known these, one of ordinary skill would have known and be motivated to combine the inventions by the prior arts at the time the invention was made. There is reasonable expectation of success because applicant did exactly as suggested by the prior arts. 
The invention is no more than a selective combination of prior arts, done in a manner obvious to one of ordinary skill in the art.  There is no indication in the prior arts that would lead one of ordinary skill in the art to doubt the combination could not be made. Applicant selects cfDNA and or ctDNA from Leticia et al., and use it in the process by Gutin et al.  The motivation for the selective combination is to avoid the prior arts.
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
In the instant, it is not beyond the ordinary skill of a scientist to use conventional techniques, e.g. the prior arts, for predicting solid tumors in subjects. Such is deemed invention of reasoning not of creativity, KSR, supra.
Therefore, the claims are not allowable over the combination of the prior arts.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-11, 13-18, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, of 17/822,482. Although the claims at issue are not identical, they are not patentably distinct from each other because, the instant method is obvious from a system for performing it in US ‘482.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         September 2, 2022